Citation Nr: 1303242	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-46 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for viral pericarditis.

2.  Entitlement to service connection for gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).

3.  Entitlement to service connection for a heart disorder, to include myocardial infarction and coronary artery disease (CAD).

4.  Entitlement to service connection for bilateral upper extremity paresthesias.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed those issues.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2012; a transcript of that hearing is associated with the claims file.

The issues of service connection for bilateral upper extremity paresthesias, and gastrointestinal and heart disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was diagnosed with acute viral pericarditis during military service in 1993, but that condition resolved in December 1993.

2.  The Veteran has not had complaints of, treatment for, or diagnosis of viral pericarditis since 1993, including throughout the rest of his military service and since his discharge from service.


CONCLUSION OF LAW

The criteria establishing service connection for viral pericarditis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran was sent a letter in July 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify with respect to the issue herein decided.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim decided herein.  

The Board particularly notes that it is remanding for Social Security records in the REMAND section of this opinion.  However, the Board finds that such does not hinder adjudication of the viral pericarditis claim at this time.  The Board finds that any such additional records obtained on remand in this case would not be relevant to the Veteran's claim at this time.  

As discussed in further detail below, the Board is denying the Veteran's viral pericarditis claim for lack of a current diagnosis.  The Veteran's current treatment records do not demonstrate any diagnosis for that condition.  Likewise, the Veteran's testimony in his May 2012 hearing is very explicit in his denial that he has been treated for or diagnosed with viral pericarditis since the incident in service or at any time after discharge from service; the Veteran explicitly stated that he was only diagnosed with and treated for the other heart-related disorders that he has claimed and which are addressed in the REMAND section of this opinion.  See May 2012 Hearing Transcript, Page 15.  

Given the Veteran's explicit testimony that he has not been treated for that condition since service, the Board finds any records that would be obtained by remanding this claim would not produce any relevant evidence beyond what is already currently of record.  Accordingly, the Board finds that since such documents would not be relevant to the Veteran's claim for viral pericarditis, a remand of the viral pericarditis claim in order to obtain those records is not necessary at this time.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (the operative test for obtaining social security records is whether such would potentially be relevant to the claim). 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims herein decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arteriosclerosis, endocarditis, or myocarditis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

On appeal, the Veteran has stated that he had viral pericarditis during military service and that he should be service connected for that disorder.  He has stated, however, that other than the single incident in service which he acknowledges resolved, he has not been treated for or diagnosed with any pericarditis either in service or after service.  

Review of the Veteran's service treatment documents demonstrates that the Veteran sought treatment for pericarditis in service beginning in September 1993.  He was treated for that condition in several follow-up appointments through December 1993.  In December 1993, the Veteran was seen for a follow-up for his pericarditis at which time it was noted that he has only occasional paraspinal chest pain and was generally feeling well.  The Veteran was diagnosed with resolved pericarditis at that time.  

He underwent an examination in March 1995, during which the Veteran was shown to have a history of acute viral pericarditis in 1993, which was treated with good results and had resolved at that time.  It was not considered disabling.  The Veteran's pericarditis was followed up again in July 1998, May 1999 and May 2000, at which time no viral pericarditis was shown and it was considered to be resolved.

The Board has additionally reviewed all of the Veteran's private treatment records since military service currently of record.  None of those documents demonstrate any treatment for, complaints of, or diagnosis of any pericarditis, viral or otherwise.

As noted above, the Veteran was explicitly asked in his May 2012 hearing whether after the 1993 incident if he was ever treated for or diagnosed with pericarditis, to which he responded: "No, not pericarditis."  When asked again if he had no diagnosis or treatment after service, he responded again with, "No, not pericarditis."  See May 2012 Hearing Transcript, Page 15.  

In light of the above, the Board finds that service connection for viral pericarditis is not warranted.  The evidence of record demonstrates that the Veteran does not have a current diagnosis of viral pericarditis.  None of the current private records demonstrate any treatment for, diagnosis of, or complaints of pericarditis.  

The evidence of record is very clear that the Veteran did have viral pericarditis from September 1993 to December 1993 while he was in service.  That condition, however, resolved and was not a chronic condition; in fact, the March 1995 examination reveals that such was acute in nature.  The Veteran further acknowledges that he has not been treated for that condition since 1993; the balance of the Veteran's service treatment records and post-service treatment records affirm this fact.

Consequently, since the Veteran's pericarditis resolved in service in 1993 and he has not been treated for that condition since that time, and has not had any diagnosis or treatment for that condition since discharge from service, the Board must conclude that the Veteran does not have a current diagnosis of viral pericarditis.  Accordingly, the Board must deny service connection for viral pericarditis on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for viral pericarditis is denied.



REMAND

During the Veteran's hearing, he stated that he had filed for Social Security disability benefits; the Board notes that those records have not been obtained and therefore, the claims for bilateral upper extremity paresthesias, gastrointestinal and heart disorders are remanded in order for those records to be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).

Additionally, any treatment records for which the Veteran has seen by Social Security doctors for treatment as his primary care physician, as well as any ongoing Tri-care, VA or other private treatment records should also be obtained and associated with the claims file.  Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

With respect to the Veteran's gastrointestinal disorder, the Veteran has stated in his hearing that he suffered from acute gastroenteritis in service in 1988; such is confirmed in the Veteran's service treatment records.  However, the Veteran stated that those symptoms continued and has been present since that time.  The Board notes that the Veteran's service treatment records are void of any further complaint of, treatment for, or diagnosis of any gastrointestinal disorder.  Additionally, after discharge from service, the Veteran's first noted diagnosis of GERD and IBS began in March 2008, when he was diagnosed with that by Dr. R.M.F.  The Veteran stated in his hearing that he self-medicated his symptoms with Tums and Pepto Bismal and other over-the-counter medications.

The Veteran underwent a VA examination in December 2008, during which he gave a history of IBS and diarrhea in service while discussing his hemorrhoids.  The examiner did not address the Veteran's gastrointestinal disorder in his examination and did not render an opinion regarding that disorder in his comments after the examination.  Accordingly, the Board finds that another examination should be afforded to the Veteran to determine whether his gastrointestinal disorder is related to his service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, with respect to the Veteran's heart disorder, the VA examiner noted that the Veteran's viral pericarditis had resolved and that there was no clinical sequalae of that disorder.  The examiner noted that the Veteran had CAD status post myocardial infarction, but that such was not related to or caused by the Veteran's pericarditis diagnosed in service; in the discussion, the examiner stated that there was no medical literature to support a causative relationship between remote viral pericarditis and atherosclerotic CAD.  

On appeal, the Veteran has indicated that he believes that his heart disorder, including CAD and myocardial infarction are residuals of his pericarditis in service.  The examiner has not opined whether such are residuals of that disease in service beyond conclusively stating that there are no clinical sequalae of that disorder without any rationale; the Board therefore finds that such examination is inadequate at this time.  Accordingly, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination with a cardiologist in order to determine whether his claimed heart disorders are sequalae of his resolved pericarditis from service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record. 

2.  Ask the Veteran to identify any VA, Tri-care, Social Security, or private treatment that he may have had for his claimed disorders, which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA cardiac examination with a cardiologist in order to determine whether any heart disorders are related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any heart disorders found, including coronary artery disease status post myocardial infarction.  

The examiner should specifically address the Veteran's contentions that his current heart conditions are residuals of his currently resolved pericarditis that he had during military service.

The examiner should then opine whether any heart disorders found, including coronary artery disease status post myocardial infarction, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is due to the Veteran's active service, to include his episode of pericarditis therein.  The examiner should specifically discuss any lay evidence provided by the Veteran in the claims file or during the examination, as well as the December 2008 VA examination and that examiner's opinion and findings.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA gastrointestinal examination with an appropriate examiner in order to determine whether any gastrointestinal disorders are related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any gastrointestinal disorders found, including gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).  


The examiner should then opine whether any gastrointestinal disorders found, including GERD and IBS, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are due to the Veteran's active service, to include his episode of acute gastroenteritis therein.  The examiner should specifically discuss any lay evidence provided by the Veteran in the claims file or during the examination, including any lay evidence of continuity of symptomatology since service.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral upper extremity paresthesias and gastrointestinal and heart disorders, to include CAD and a myocardial infarction.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


